His Excellency the President of the General Assembly,
His Excellency the Secretary-General,
Majesties, Highnesses and Excellencies,
Distinguished Representatives of countries and institutions in your ranks and qualities,
As-salamu alaykum
Let me, Mr. President, warmly congratulate you on your brilliant election as the President of the General Assembly at its seventy-fifth session and assure you of the complete readiness of the Comorian Government to work for the success of your presidency.
At the same time, I congratulate your predecessor, His Excellency Mr. Tijjani Muhammad-Bande, for the efficiency with which he led the work of the previous session and for having honoured Africa and his country, the Federal Republic of Nigeria, in carrying out his mandate.
I pay well-deserved tribute to His Excellency Mr. Antonio Guterres, Secretary- General of the United Nations (UN), for his commitment to serving the Organization, the responsibilities and challenges of which are becoming increasingly numerous and complex.
Majesties, Highnesses, Excellencies, Ladies and Gentlemen,
This session, which coincides with the seventy-fifth anniversary of the founding of the UN, is taking place in the context of a serious global health crisis as a result ofCOVID-19.
It has required the international community to take resolute action to address it.
It has awakened the collective consciousness, which, in this difficult situation, has transcended the separation of continents, inspired unprecedented international solidarity and united the world around the same goal to contain and defeat COVID-19.
I would like to take this opportunity to convey the most painfully heartfelt condolences of the Comorian people and Government to the countries of the world, in particular to all those who, in the Comoros like everywhere else in the world, have lost relatives, friends, brothers and sisters.
The virulence that COVID-19 has raged and continues to rage upon populations has left them helpless. Of course, no country has surrendered, but we have had to rely on world solidarity, as that is our only salvation!
Let me, therefore, sincerely thank our brotherly and friendly countries, the various institutions, the non-governmental organizations, the agencies and the people of good will who have realized that need and demonstrated their solidarity with our country. The unfaltering action taken by countries and institutions has benefited and enabled the Union of the Comoros to deal with the pandemic.
Since the first case of COVID-19 was diagnosed in the sisterly island of Mayotte on 14 March 14, we have taken the measures needed to effectively respond to the disease, in particular through establishing coordination among the various national and island structures, with a view to effectively manage and monitor the pandemic.
A weekly interministerial council has been set up to monitor and give the needed guidance to these different structures.
Many social-distancing measures were also taken with the support of law enforcement agencies to prevent the potential spread of the disease, in addition to closing borders and banning all gatherings.
Finally, in the economic, financial and banking areas, other measures were taken to support economic drivers and avoid any disruption in the delivery of fuel or shortages of basic needs.
That is how we have succeeded in controlling the COVID-19 situation in our country, while we must continue to be vigilant.
I would also like to take this opportunity to appeal for international solidarity and, above all, acknowledging the work of everyone involved in the daily and extremely difficult battle, which we must all wage against the invisible enemy.
I find it truly regrettable that some countries are claiming the right to place others on the list of red zones affected by COVID-19, while disregarding actual data publicly in national bulletins and reports.
At this extremely sensitive time, it would be wiser to exclusively delegate the weighty task of classifying countries to the parent organization of the WHO, based on the updated and verified data available to it.
I also commend the actions taken by the entire Comorian medical corps, political and religious leaders, local leaders, the private sector, all social actors and especially the women’s and youth organizations, which continue to demonstrate to us that they are a great source of strength on which the country can depend to deal with any situation.
Moreover, in its capacity as the Chair of the Indian Ocean Commission (IOC), the Union of the Comoros is closely following the pandemic situation in the Indian Ocean region.
Accordingly, a teleconference connecting the Ministers of Health of the countries of the region was set up to share information concerning the pandemic situation in the region and the measures to be taken together to better safeguard their populations and effectively manage the pandemic.
Majesties, Highnesses, Excellencies, Honourable Audience,
The COVID-19 pandemic has entered our discussions at the national, regional, and even family levels, whereby nothing can be projected without considering this new reality beforehand.
Concurrently, however, at the global and individual country levels, our collective commitments to peace, development and the protection of our environment constitute even more acute challenges that we must take up together to create the conditions necessary for a peaceful and decent life for the citizens of the world.
Therefore, although our organization, the UN, is going through this health crisis, other crises call for considerable efforts on our part.
That is why the debate on the reform of its main organs to reflect the reality of today’s world and better respond to the issues at stake will always remain topical and part of every one of our meetings.
In that regard, let me warmly congratulate the new non-permanent Member States elected to the Security Council.
I hope that the representation of the world’s continents within the Council will be effective, so that they can see themselves represented within the Organization, which must guarantee perfect inclusion.
The UN must also be able to continue its fight against exclusion and contribute to prioritizing respect for human rights.
In the Union of the Comoros, major efforts are being made to that end.
Subsequent to our accession to the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, supplementing the United Nations Convention against Transnational Organized Crime, the most recent measure taken in that regard was the establishment of the High Council of Magistracy.
That represents a decisive step towards realizing the goals that I set for myself — making the Comorian justice system a framework that protects the weakest individuals while safeguarding them from being arbitrarily treated.
The continued violation of the inalienable rights of certain people in the world today is quite simply a disgrace in the twenty-first century.
The brotherly Palestinian people are an example of the latter, perfectly illustrating what oppression a people can experience. The Palestinian people have the right to live peacefully in their territory and to enjoy all their rights, just like all other citizens of the world.
The Union of the Comoros therefore continues to believe that a viable and just solution must be found, which will lead to the establishment of a Palestinian State, with East Jerusalem as its capital, living side by side in peace with the State of Israel.
I commend what the President of France, Emmanuel Macron, responsibly said in opposing any plan seeking to annex the Palestinian territories.
The situation of oppression in the world cannot be ignored.
Rights, and particularly the right to worship, are enshrined in international instruments that are binding on our States and that must be applied at the national level. The role of the UN is crucial. The principles and values it stands for are today at the centre of the Sustainable Development Goals (SDGs), which every country has adopted as its own.
For its part, the Union of the Comoros, like several other countries, presented, via a video-conference organized under the auspices of the United Nations, a report on its implementation of the SDGs, which accounted for the work accomplished in that area so as to be part of the global dynamic to ensure a better future for humankind.
In that regard, the Government is working closely with the United Nations system in Moroni and all the relevant actors to implement the SDGs, and I commend the impeccable collaboration of those agencies with my Government.
Honourable Audience, Ladies and Gentlemen,
As everyone knows, my country held the Development Partners Conference for Comoros in Paris in 2019 to create the conditions necessary for it to meet the ambitious commitment to achieve the status of emerging-market country by 2030. The Conference was attended by hundreds of bilateral and multilateral partners and members the private sector, and the pledges made there are reflective of its success.
I thank France once again for agreeing to sponsor that important event.
I also reiterate my thanks to the World Bank for having agreed to host the Conference at its Paris headquarters.
Finally, I once again thank all those who, in an exemplary spirit of solidarity, accepted our invitation to attend.
At the end of the Conference, we raised a significant amount of money in overall pledges, which fills us with pride, as the sum largely exceeded our expectations.
In April, I established an executive secretariat to follow up on the commitments made at the Conference and to allocate the necessary resources to make the Comoros into an emerging-market country.
I therefore solemnly call on our partners to honour those commitments so that we can establish the work timetables that will enable us to move forward with the work and communication tools available to us, as we await the return to a normal state to follow up.
Moreover, I underscore that the health crisis facing the whole world has not led us to forget our important and crucial issues, especially those related to our national sovereignty.
Accordingly, Mayotte will always remain at the forefront of our foreign policy and our demands. It is a struggle that has been legitimized by the Assembly, with which every person worthy of being called a Comorian should identify.
In that regard, let me recall that in July 2019, President Emmanuel Macron and I met in Paris, and our respective Ministers for Foreign Affairs signed a document enshrining the common will of both parties to move forward in the search for a just and viable solution to the thorny problem of the Comorian island of Mayotte, with a shared concern to preserve the interests of both sides.
I am counting, then, on the goodwill of the French and Comorian authorities, who must understand that it is time to find a solution to the unpleasant dispute, in the words of the late President Mitterrand, as the ties and interests that unite us make it incumbent upon us to preserve the best interests of our two peoples and of present and future Comorian, French and Franco-Comorian generations
Majesties, Highnesses, Excellencies, Ladies and Gentlemen,
I sincerely hope that the whole world will overcome the terrible coronavirus pandemic so that we will all be able to resume our daily lives and so that the UN, our prestigious institution, which brings us together around noble values and principles, will also be able to survive myriad vicissitudes in order to pursue its mission — a role that no other institution in history has ever had to play.
I thank you for your kind attention!